Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                               EXAMINER'S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Curtin on April 6, 2021.

The application has been amended as follows: 

12.    (Currently Amended) The reactor as in claim 1 wherein one or more of the spargers comprises a multi-zone sparger, where each zone of the multi-zone sparger is connected to a separate manifold and configured to allow a different flowrate of the re-cycled [[gas]]biogas to be distributed to a different sub-zone of the reactor.
15.    (Currently Amended) A process for distributing re-cycled biogas in an anaerobic fixed film reactor comprising:

receiving re-cycled biogas at a manifold;
distributing the re-cycled biogas to wastewater from a plurality of spargers coupled to the manifold and configured below the fixed film packing media; and
outputting biogas at a flow rate ranging from 0.1 to 10 cubic meter per hour per square meter of a reactor, horizontal cross-section area to provide turbulence of the wastewater and avoiding formation of undisturbed pockets of the wastewater. 
18.    (Currently Amended) Theprocess as in claim 15 wherein the biological media comprises methanogenic bacteria.
19.    (Currently Amendedl) Theprocess as in claim 15 wherein the biogas comprises methane, by volume or by mole, of about 50% to about 95%.
20.    (Currently Amended) Theprocess as in claim 15 wherein the biogas comprises nitrogen gas and carbon dioxide gas, and less than 1% oxygen gas. 
30.    (Currently Amended) The reactor as in claim 21 wherein one or more of the spargers comprises a multi-zone sparger, where each zone of the multi-zone sparger is connected to a separate manifold and configured to allow a different flowrate of the re-cycled [[gas]]biogas to be distributed to a different sub-zone of the reactor.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
04/06/21